Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered July 18, 2002, convicting him of burglary in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The record demonstrates that the defendant violated the terms of his plea agreement by absconding from a residential drug abuse treatment program without permission after a physical altercation with another resident of the program. The defendant’s contention that his failure to successfully complete the program was based upon the program not accommodating his religious practices is unpreserved for appellate review. His contention that the program was not suitable on the ground he was mentally ill was belatedly raised by him after he absconded from the program and is unsupported by the record (see People v Medinilla, 279 AD2d 891 [2001]).
Accordingly, the Supreme Court properly imposed a term of imprisonment pursuant to the terms of the negotiated plea agreement (see People v King, 309 AD2d 820 [2003]; People v Saad, 286 AD2d 782 [2001]).
The sentence imposed was not excessive (see People v Kazepis, 101 AD2d 816, 817 [1984]; People v Suitte, 90 AD2d 80, 86 [1982]). Cozier, J.P., Krausman, Goldstein and Skelos, JJ., concur.